Citation Nr: 0207899	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  95-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

1. Entitlement to an increased rating for a lumbosacral spine 
disability, with narrowing of L5-6 disc space, currently 
evaluated as 10 percent disabling. 

2. Entitlement to an initial compensable rating for residuals 
of a fracture of the left ulna and radius.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from May 1979 to December 
1992.  

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Washington, D.C.  

The veteran's claim for an increased rating for a lumbosacral 
spine disorder, with narrowing of L5-6 disc space, and an 
initial compensable rating for residuals of a fracture of the 
left ulna and radius were previously before the Board.  In a 
March 2001 decision, the claims were returned to the RO for 
additional development.  In particular, the veteran was to be 
contacted and scheduled for a VA examination for orthopedic 
disorders.  The RO made repeated attempts to contact the 
veteran and sent several letters to her last two addresses of 
record.  The letters were returned to the RO marked, "no 
longer at this address," and no response has been received 
to date.  The RO has also contacted the veteran's 
representative, but the representative was unaware of any 
address change for the veteran.  As the RO was unable to 
notify the veteran of her scheduled VA examination, the 
examination was not conducted and the development has not 
been completed.  However, the Board finds that the RO has 
done everything possible to notify the veteran, and as the 
veteran was never apprised of 38 C.F.R. § 3.655, giving 
notice that her failure to appear at an examination would 
likely result in an adverse determination in her appeal, the 
claim is once again before the Board for appellate review.


FINDINGS OF FACT

1. The veteran's lumbosacral spine disorder, with narrowing 
of L5-6 disc space, is not shown to be moderate with 
recurring attacks.   

2. Residuals of a fracture of the left ulna and radius are 
not shown to have malunion with bad alignment. 


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for a lumbosacral spine disability, with narrowing of 
L5-6 disc space have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71(a), Diagnostic Code 5293 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159).

2. The schedular criteria for an initial compensable rating 
for residuals of a fracture of the left ulna and radius have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5211, 5212 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
veteran was notified of this regulatory change in a Board 
decision dated in March 2001.  As set forth below, the RO's 
actions throughout the course of this appeal have satisfied 
the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in March 1994 and March 1995 letters and rating decisions of 
the evidence needed to substantiate her claim, and she was 
provided an opportunity to submit such evidence.  Moreover, 
in an October 1994 statement of the case and supplemental 
statements of the case in March 1995, May 2000, and December 
2001, the RO notified the veteran of regulations pertinent to 
increased rating claims, informed her of the reasons for 
which it had denied her claim, and provided her additional 
opportunities to present evidence and argument in support of 
her claim.  The Board finds that the foregoing information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) of the 
new statute in that the veteran was clearly notified of the 
evidence necessary to substantiate her claim for an increased 
rating.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have private 
medical records.  In addition, and as discussed in the 
Introduction of this decision, several attempts were made to 
schedule the veteran for a VA examination for orthopedic 
disorders.  In this regard, all known and available private 
and VA medical records have been obtained and are associated 
with the veteran's claims file.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 2001); 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2001).  Moreover, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluation, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim; a process known as "staged rating."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001).  According to VA's General Counsel, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is rated under Diagnostic Code 5293.  VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).

The veteran is currently assigned a 10 percent disability 
rating for her lumbosacral spine disability, with narrowing 
of L5-6 disc space, under the provisions of Diagnostic Code 
5293, and a noncompensable rating for residuals of a fracture 
of the left ulna and radius under the provisions of 
Diagnostic Code 5212.  The veteran contends that both 
disorders are more disabling than currently evaluated, and 
she has appealed for increased rating evaluations.  

I. Entitlement to an increased rating for a lumbosacral 
spine disability, with narrowing of L5-6 disc space. 

As previously stated, the veteran is currently assigned a 10 
percent rating evaluation under the provisions of Diagnostic 
Code 5293. A 20 percent rating is warranted where the 
disorder is moderate with recurring attacks; a 40 percent 
evaluation is assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; and 
a 60 percent rating is warranted where the disorder is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

In addition to Diagnostic Code 5293, other diagnostic codes 
may provide a basis for an increase in this case.  Diagnostic 
Code 5292 warrants a 10 percent rating for slight limitation 
of lumbar motion, and Diagnostic Code 5295 allows a 10 
percent rating for characteristic pain on motion of 
lumbosacral strain. 

The veterans service medical records show that the veteran 
strained her back during service and was treated on several 
occasions.  In 1981, she slipped on a wet floor and twisted 
her back.  The injury reportedly was not disabling.  She was 
treated with medication and made a full recovery.  In March 
1992, the veteran again injured her back in a car accident.  
It was noted that she was treated with medication and 
physical therapy and made a full recovery, having a full 
range of motion with no tenderness.   

A medical examination by B. L. Hazleman, M.A., M.B., 
F.R.C.P., conducted in December 1994, is of record.  Dr. 
Hazleman examined the veteran while she was living in 
England.  The report stated that the veteran complained of 
constant back pain radiating down her right leg to her knee, 
with associated numbness in her right thigh.  Upon physical 
examination, Dr. Hazleman found pain on movement over the 
L5/S1 intervertebral space and over both iliolumbar 
ligaments.  He observed that the veteran was able to flex her 
lumbar spine, but had limitation such that she was only able 
to reach her fingers to the middle of her shin.  Her 
extension was accompanied subjective pain, suggesting some 
involvement of the facet joints of the lumbar spine.  Dr. 
Hazleman noted that the veteran had only a "jog of 
extension."  Her lateral flexion was noted as being full 
with some accompanied pain.  The veteran's straight leg 
raises had full range of motion and no neurological 
abnormalities were detected in the lower limbs.  Ultimately, 
Dr. Hazleman found the veteran's back to have significant 
functional impairment as she was employed as an aircraft 
mechanic.

A complete review of the evidence reflects that there is no 
basis for an increased rating in excess of 10 percent for the 
veteran's lumbosacral spine disability, with narrowing of L5-
6 disc space.  The evidence simply does not show that the 
veteran's disability warrants an increased rating evaluation.  
The evidence of record does not show that the veteran suffers 
from moderate intervertebral disc syndrome with recurring 
attacks.  During her examination by Dr. Hazleman, the veteran 
was able to flex her lumbar spine in such a way as to touch 
her fingers to her shins.  In addition, her lateral flexion 
was full and her straight leg raises had full range of motion 
showing no neurological abnormalities in her lower limbs.  
While Dr. Hazleman observed some pain on extension, he did 
not state the degree of the veteran's extension, or at which 
point the pain began.  Diagnostic Code 5293 requires that the 
veteran exhibit moderate intervertebral disc syndrome with 
recurring attacks.  Dr. Hazleman's report did not address the 
level of severity of the veteran's back disorder and as his 
was the only medical report included in the claims file, the 
recurrence of the veteran's back disability could not be 
assessed.  Finally, as the evidence did not demonstrate a 
limitation of motion for the lumbar spine (Diagnostic Code 
5292) or characteristic pain on motion (Diagnostic Code 
5295), the Board has considered the veteran's claim for an 
increased rating under the provisions of Diagnostic Code 
5293.


II. Entitlement to an initial compensable rating for 
residuals of a fracture of the left ulna and radius.

As previously stated, the veteran is currently assigned a 
noncompensable rating under the provisions of Diagnostic Code 
5212 for residuals of a fracture of the left ulna and radius.  
A 10 percent rating is warranted where there is malunion of 
the radius with bad alignment; a 20 percent rating is 
assigned where the radius has nonunion in the upper half; and 
a 30 percent rating is warranted for nonunion in the lower 
half of the major radius, without loss of bone substance or 
deformity 38 C.F.R. § 4.71a, Diagnostic Code 5212 (2001).  
Diagnostic Code 5211 sets forth the same schedular rating 
criteria for impairment of the ulna.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5211 (2001).  

In addition to Diagnostic Codes 5211 and 5212, Diagnostic 
Codes 5206 and 5207 may also be considered in this claim.  A 
10 percent rating is warranted where flexion of the forearm 
is limited to 100 degrees (5206) and a 10 percent rating is 
also assigned when extension of the forearm is limited to 45 
degrees (5207). 

The veteran's service medical records show that the veteran 
fractured her left ulna and radius in April 1986.  X-rays 
taken at that time reflected that the fracture was 
essentially non-displaced.  A subsequent report stated that 
her left arm lacked full range of motion.  

The December 1994 examination by Dr. Hazleman included an 
examination of the veteran's left arm.  At that time, Dr. 
Hazleman noted that the veteran's arm injury caused her to be 
unable to push above her head with her arms.  In addition, 
she exhibited a weakened grip in her left hand and was unable 
to push or pull with that hand.  Upon examination, Dr. 
Hazleman found a lack of 30 degrees extension of the 
veteran's left elbow with accompanying pain.  Her left wrist 
showed palmar flexion that was decreased by 20 degrees and 
supination decreased by 30 degrees. 

The Board finds that the veteran's residuals of a fracture of 
the left ulna and radius are currently properly rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 
5211, 5212 (2001).  There is no evidence of record showing 
that the veteran's left ulna and radius exhibit malunion with 
bad alignment.  In addition, the veteran's left arm has shown 
no limitation of motion under other diagnostic codes that 
would warrant a compensable rating at this time.  At her 
December 1994 examination, the veteran's elbow was found to 
lack 30 degrees extension.  Diagnostic Code 5207 requires 
extension to be limited to 45 degrees in order to be awarded 
a 10 percent rating.  Flexion of her elbow was not addressed. 

Limitation of motion of the wrist may be evaluated under 
Diagnostic Code 5215, providing a 10 percent rating for wrist 
dorsiflexion (extension) less than 15 degrees and palmar 
flexion limited in line with the forearm.  Upon examination 
by Dr. Hazleman in December 1994, the veteran's palmar 
flexion was observed to be decreased by 20 degrees.  
Dorsiflexion was not addressed. As such, he does not have 
limitations of motion requisite for a compensable rating 
under the Diagnostic Code 5215 criteria.  Limitation of the 
wrist may also be awarded a 10 percent rating for limitation 
of supination under Diagnostic Code 5213.  However, as the 
veteran's supination was only limited by 30 degrees, her 
disability remains noncompensable.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
her disabilities.  Moreover, there is no evidence that the 
veteran's disabilities have resulted in any marked 
interference with her employment as to render impractical the 
application of the regular schedular standards.  The Board 
finds the regular schedular standards to be appropriate in 
this case.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outline in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against finding that the 
criteria for the next higher rating for the veteran's 
lumbosacral spine disability, with narrowing of L5-6 disc 
space, has been met.  In addition, the preponderance of the 
evidence is against a finding that the criteria for a 
compensable rating for residuals of a fracture of the left 
ulna and radius have been met.  Moreover, there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for higher ratings at 
this time.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

1. Entitlement to an increased rating for a lumbar spine 
disorder, with narrowing of L5-6 disc space, in excess of 10 
percent, is denied. 

2. Entitlement to an initial compensable rating for residuals 
of a fracture of the left ulna and radius is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

